EXHIBIT NOBLE ENERGY, INC. RETIREMENT RESTORATION PLAN THIS RETIREMENT RESTORATION PLAN, made and executed at Houston, Texas, by NOBLE ENERGY, INC., a Delaware corporation (the “Company”), WITNESSETH THAT: WHEREAS, the Company heretofore established the Restoration of Retirement Income Plan for Certain Participants in the Noble Affiliates Retirement Plan primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees of the Company and its participating affiliates; and WHEREAS, the Company amended and restated the Restoration of Retirement Income Plan for Certain Participants in the Noble Affiliates Retirement Plan effective as of December 1, 2007, to change its name to the “Noble Energy, Inc. Retirement Restoration Plan” and to make certain changes designed to comply with the requirements of Internal Revenue Code section 409A; WHEREAS, the Company now desires to amend and restate the Noble Energy, Inc. Retirement Restoration Plan effective as of January 1, 2009, to make certain additional changes; NOW, THEREFORE, in consideration of the premises and pursuant to the provisions of Section 7 of thereof, the Noble Energy, Inc. Retirement Restoration Plan as in effect on December 31, 2008, is hereby amended by restatement in its entirety effective as of January 1, 2009, to read as follows: Section 1.Definitions.Unless the context clearly indicates otherwise, when used in this Plan: (a)“Affiliated Company” means any incorporated or unincorporated trade or business or other entity or person, other than the Company, that along with the Company is considered a single employer under Code section 414(b) or Code section 414(c); provided, however, that (i) in applying Code section 1563(a)(1), (2), and (3) for the purposes of determining a controlled group of corporations under Code section 414(b), the phrase “at least 50 percent” shall be used instead of the phrase “at least 80 percent” in each place the phrase “at least 80 percent” appears in Code section 1563(a)(1), (2), and (3), and (ii) in applying Treas.
